Electronically Filed
                                                     Supreme Court
                                                     SCWC-30639
                                                     04-MAY-2012
                                                     04:30 PM



                          NO. SCWC-30639


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          LISA KOBASHIGAWA, as Personal Representative of

       the ESTATE OF WILLIAM S. KOBASHIGAWA, Deceased, and

      EARL KOBASHIGAWA and GAIL PEI, as Co-Trustees of the

        MARGARET M. KOBASHIGAWA REVOCABLE LIVING TRUST and

        as Assignees of MARGARET M. KOBASHIGAWA, Deceased,

                 Respondents/Plaintiffs-Appellants,


                                vs.


                  CITY AND COUNTY OF HONOLULU,

                 Petitioner/Defendant-Appellee,


                                and


             JOSEPH M. K. SILVA, Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30639; CIVIL NO. 06-1-0682)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

   and Circuit Judge Pollack, in place of Duffy, J., recused)


          Petitioner/Defendant-Appellee’s application for writ of


certiorari filed on March 21, 2012, is hereby accepted.


          IT IS FURTHER ORDERED that no oral argument will be


heard in this case.   Any party may, within ten days and pursuant 

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, May 4, 2012.

Traci Rei Morita, Deputy
              /s/ Mark E. Recktenwald

Corporation Counsel, City and

County of Honolulu, for
               /s/ Paula A. Nakayama

petitioner/defendant-appellee

                                       /s/ Simeon R. Acoba, Jr.

Arthur Y. Park, Patricia Kim

Park and John C. McLaren of
           /s/ Sabrina S. McKenna 

Park & Park for respondents/

plaintiffs-appellants
                 /s/ Richard W. Pollack





                                  2